Citation Nr: 0631745	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1953 to March 1955.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an October 2002 rating action that 
denied service connection for low back disability on the 
grounds that new and material evidence to reopen the claim 
had not been received.

By decision of January 2004, the Board reopened the claim on 
the basis of new and material evidence, and remanded the 
underlying claim for service connection on the merits for 
initial adjudication by the RO, which denied the claim (as 
reflected in the February 2004 Supplemental Statement of the 
Case).  

By decision of June 2004, the Board remanded this case to 
the RO for due process development.

In December 2004, the undersigned Veterans Law Judge granted 
the veteran's representative's November 2004 motion to 
advance this appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

By decision of December 2004, the Board denied service 
connection for a disability of the spine.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court), which by February 2006 Order 
vacated the Board's December 2004 decision, and remanded 
this case to the Board for compliance with instructions 
contained in the February 2006 Joint Motion for Remand of 
the appellant and the VA Secretary.

  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence that the veteran's pre-
existing congenital low back disability underwent a 
permanent increase in severity during or as a result of his 
military service.


CONCLUSION OF LAW

The veteran's pre-existing low back disability was not 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1153, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006), are 
applicable to the appellant's claim for service connection 
for a low back disability.  This law redefines the 
obligations of the VA with respect to the duty to assist, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number, or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
38 C.F.R. § 3.159(a)(5).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that the VA must (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform him about the information 
and evidence that the VA will seek to provide; (3) inform 
him about the information and evidence that he is expected 
to provide; and (4) request or tell him to provide any 
evidence in his possession that pertains to the claim.  

In this case, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  
38 U.S.C.A.       § 5103(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In specific compliance with Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim for service connection on the merits, 
and the responsibility for obtaining it, by RO letters dated 
in September 2002 and July 2004.  Those letters informed the 
appellant what evidence and information the VA would be 
obtaining, as well as the evidence that he needed to 
provide, and also explained that the VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to the VA 
to identify the custodian of any records.  The July 2004 
letter specifically advised the appellant that he should 
submit any additional evidence pertaining to his claim that 
he had in his possession, or advise the VA as to its 
whereabouts, thus satisfying of the 4th requirement of 
Pelegrini.

The Board notes in passing that the October 2002 rating 
decision on appeal, the Statement of the Case (SOC), the 
SSOCs, and multiple supplemental RO correspondence also 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  The September 2002 and 
July 2004 RO letters also specifically addressed the legal 
requirements of a service connection claim.  Therefore, the 
Board finds that the VA's duty to notify has been fully 
satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the September 2002 RO notification letter 
was provided to the appellant prior to the initial 
adjudication of his claim in October 2002.  However, the 
July 2004 RO notification letter was provided to the 
appellant after the initial adjudication of his claim.  As 
such, recent case law suggests that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (RO) decision on a claim for VA benefits.  See 
Pelegrini.  Although the timing of the VCAA notification in 
this case only partially complies with the explicit 
requirements of Pelegrini, the Court did not address 
whether, and if so, how, the VA may properly cure a defect 
in the timing of the VCAA notice.  Furthermore, the Court 
left open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a 
claimant has already received an initial unfavorable RO 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice 
the claimant by forcing him to overcome an adverse decision, 
as well as substantially impair the orderly sequence of 
claims development and adjudication.  Id. at 120.  On the 
other hand, the Court acknowledged that the VA could show 
that the lack of a pre-RO decision notice was not 
prejudicial to the appellant. 

As such, the Board finds that the Court in Pelegrini has 
left open the possibility of a notice error being found to 
be non-prejudicial to a claimant.  The Board notes that a 
contrary finding would require the Board to remand every 
case for the purpose of having the RO provide a pre-initial 
adjudication notice.  Furthermore, providing such a notice 
would mandate all prior adjudications be vacated, as well as 
nullifying the Notice of Disagreement and Substantive Appeal 
that were filed by the appellant to perfect the appeal to 
the Board.  Such interpretation of 38 U.S.C.A. § 5103(a) is 
incompatible with the best interests of the appellant, as it 
would result in a substantial delay in readjudicating a 
claim.  Therefore, consistent with the requirements of the 
VCAA, the Board finds that the appellant in this case was 
afforded adequate opportunity to submit information and 
evidence in support of his claim.  As such, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The Board also finds that the RO's VCAA notification letters 
are legally sufficient.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003); Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit has 
held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent that they provide a claimant not less 
than 30 days to respond to a VCAA notification letter 
because the regulations are contrary to  38 U.S.C.A.       § 
5103(b), which provides a claimant 1 year to submit 
evidence.  However, the statute was recently amended to 
permit the VA to adjudicate a claim within 1 year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
Board finds that the claimant in this case was notified 
properly of his statutory rights.

With respect to the VA's duty to assist this appellant, the 
RO requested his service medical records from the National 
Personnel Records Center (NPRC).  The NPRC responded that 
the service medical records were "fire-related," and 
presumably destroyed in a 1973 fire at the National 
Archives.  The Board additionally notes, however, that some 
of the appellant's service medical records, including 
service medical records dated 1 month after entrance into 
service and a separation examination report are contained in 
the claims folder.  The NPRC also made an alternate search 
for any outstanding service medical records, to include a 
review of sick and morning reports.  In October 2002, 
however, the RO was again notified that no additional 
service medical records were available due to the 1973 fire.  
Thus, the Board concludes that the RO made reasonable 
efforts to obtain the appellant's service medical records 
from the NPRC and all other identified sources.  38 C.F.R. 
§3.159(e).  

Accordingly, the Board finds that the VA has no outstanding 
duty to assist the appellant in obtaining any additional 
information or evidence.  At every stage of the process, the 
appellant was informed of the information needed to 
substantiate his claim, and the VA has obtained all evidence 
identified by him.  The Board finds that all available 
medical records have been obtained, and that the appellant 
has not made reference to any outstanding records or 
information that he wanted the VA to obtain.  In fact, the 
appellant even conceded in his July 2004 statement in 
support of his claim (VA Form 21-4138) that he did not have 
any additional evidence to submit.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the veteran's status is not at issue.  While the 
RO has not afforded the veteran notice pertaining to the 
degree of disability or the effective date, the Board's 
decision herein denies his claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record: (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the claimant suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the appellant was afforded a VA examination in 
June 1974 with respect to the issue on appeal.  As discussed 
in further detail below, the Board finds that another VA 
examination is not necessary under the circumstances of this 
case.

Thus, the record indicates that the VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board finds that the VA has satisfied 
its duties to inform and assist the appellant at every stage 
of this case.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of service 
as shown by service records, the official history of each 
organization in which the claimant served, his medical 
records, and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R.        
§ 3.303(a).  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows that it was 
incurred in service.       38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) medical 
evidence showing the existence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  All 3 elements must be 
satisfied.  

In this case, the appellant contends that a back injury 
occurred in service, but there is no evidence to corroborate 
his contention.

VA medical records of June 1974, over 19 years post service, 
are the first post-service indications in the record of a 
low back disability, diagnosed as lumbar arthralgia, which 
the physician opined was a congenital defect.  Subsequent 
post-service VA outpatient treatment records dated from 
November 2000 to August 2004 show complaints of low back 
pain in October 2002, May 2004, and July 2004, beginning 
over 47 years after discharge from service.  On that record, 
the Board finds that the appellant has a current low back 
disability.

The next consideration is inservice incurrence.  The 
available service medical records, to include July 1953 
medical records dated 1 month after entry into service, and 
a March 1955 separation examination report, are devoid of 
any indication of an inservice back injury.  A mid-July 1953 
service medical record indicates that the veteran had a mild 
congenital deformity of the spine which a military physician 
opined existed prior to service.  A late July 1953 medical 
record noted a history of injury in a fall in 1943, and a 
military physician diagnosed that congenital back deformity 
as one affecting the lumbosacral spine, specifically, mild 
lumbar scoliosis with a transitional 5th lumbar vertebrae.  
The Board also notes, however, that a subsequent March 1955 
separation examination showed that the veteran's spine was 
normal.  As noted above, the first post-service evidence of 
a low back disability was that noted in VA medical records 
of June 1974, over 19 years post service, at which time a 
congenital defect, lumbar arthralgia, was diagnosed.  On 
that record, the Board finds that the veteran's low back 
disability, a congenital defect, pre-existed service, and 
was not incurred therein.

Lastly, there is no competent medical evidence indicating a 
nexus to service of the veteran's current low back 
disability.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim 
in the alternative).  The evidence of record consists of 
service medical records, VA medical records, and the 
appellant's own contentions.  The Board has thoroughly 
reviewed all the evidence of record, and the only evidence 
that addresses the existence of any causal connection 
between the veteran's current low back disability and 
military service is his own lay statement.  However, the 
veteran, as a layman without medical training, is not 
qualified to render medical opinions as to matters such as 
diagnosis and etiology of disorders and disabilities, and 
his opinion is thus entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).

To the extent that the appellant argues that he is entitled 
to service connection for his congenital low back defect, or 
that his congenital low back defect was aggravated by his 
military service, the Board notes that, although congenital 
or developmental defects are not considered to be diseases 
or injuries within the meaning of applicable legislation 
providing VA disability compensation benefits, service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin if the 
evidence as a whole shows that manifestations of the disease 
in service constituted aggravation thereof within the 
meaning of applicable VA regulations.  38 C.F.R. 
§§ 3.303(c); VAOPGCPREC    82-90.

Under the applicable criteria, a pre-existing injury or 
disease will be considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Where the evidence shows that there was an 
increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) 
that the increase in severity was due to the natural 
progress of the disability.  See Wagner v. Principi, 370 
F.3d 1089, 1097 (Fed. Cir. 2004). 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R.                § 
3.306(b)(1) (2004).  Intermittent or temporary flare-ups 
during service of a pre-existing injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski,  1 Vet. App. 292, 297 (1991).  Accordingly, a 
lasting worsening of the condition - i.e., a worsening that 
existed not only at the time of separation, but one that 
still exists currently - is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

As noted above, the available service medical records show 
no inservice complaints of or treatment for a low back 
injury or disability, and the 1955 service separation 
examination indicates that the appellant's spine was normal 
- evidence that the pre-existing low back disability 
underwent no increase in severity during service.  Moreover, 
the first post-service evidence of a low back disability is 
that noted in VA medical records of June 1974, over 19 years 
following separation from service.  Subsequent post-service 
VA outpatient treatment records dated from November 2000 to 
August 2004 additionally show only isolated complaints of 
low back pain in October 2002, May 2004, and July 2004, 
beginning over 47 years after discharge from service.  With 
respect to the appellant's May 2004 complaints of acute low 
back pain, the VA outpatient treatment records indicate that 
it was a result of an intercurrent, post-service injury 
after he twisted his back while picking up heavy items 2 
weeks ago.  On that record consisting of available 1953 
service medical records which diagnosed a pre-existing 
congenital low back deformity, a 1955 service separation 
examination report, and post-service VA medical records 
which indicate that the appellant's congenital low back 
deformity did not increase in severity during service, the 
Board concludes that service connection for a low back 
disability by way of aggravation of a pre-existing 
disability is not warranted.  

As no reasonable doubt exists that can be resolved in the 
appellant's favor, the benefit sought on appeal must be 
denied.


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


